DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2021/0258876 to Papasakellariou in view of US Pub. 2020/0288479 to Xi et al. (hereinafter Xi).

In regard claim 1, Papasakellariou teaches or discloses a user terminal comprising:
a receiving section that receives a downlink shared channel that is scheduled by at least one of first downlink control information (DCI) and second downlink control information (DCI) (see Figs. 10a and 10b, paragraphs [0259], [0260], [0263], and [0267], a first DCI format can schedule a UE to receive in a first slot a first PDSCH within the first DL BW and the first DCI format or a second DCI format, transmitted after the first DCI format, can schedule the UE to receive in a second slot, after the first slot, a second PDSCH within the second DL BW); and 

However, Xi teaches or discloses a control section that controls receipt of at least one of the second DCI and the downlink shared channel, based on a state of a transmission configuration indicator (TCI) included in the first DCI (see abstract, paragraph [0082], a wireless transmit/receive unit (WTRU) may monitor control resource sets (CORESETs) to receive a physical downlink control channel (PDCCH) having downlink control information (DCI) that includes a scheduling offset and an indicated beam for a scheduled physical downlink shared channel (PDSCH) reception.  When the scheduling offset of the scheduled PDSCH is less than a threshold, a default beam of a transmission configuration indication (TCI) state may be utilized to receive the scheduled PDSCH.  When the scheduling offset of the scheduled PDSCH is more than a threshold, the indicated beam is utilized to receive the scheduled PDSCH on a condition that a measured quality is above a measurement threshold or the default beam may be utilized when the measured quality is below the measurement threshold).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify transmissions of PDCCHs in a communication system of Papasakellariou by including a control section that controls receipt of at least one of the second DCI and the downlink shared channel, based on a state of a transmission configuration indicator (TCI) included in the first DCI suggested by Xi. This modification would provide to utilize pre-configured settings for beam selection a beam previously indicated by a DCI read on paragraph [0003].

In regard claim 2, Papasakellariou may not explicitly teach or disclose the user terminal according to claim 1, wherein: the second DCI and the downlink shared channel hold a quasi-co-located relationship; and the state of the TCI included in the first DCI indicates at least one of information about quasi-co-location of the downlink shared channel and information about quasi-co- location of the second DCI.
However, Xi teaches or discloses the second DCI and the downlink shared channel hold a quasi-co-located relationship (see paragraphs [0082], [0083], [0084], and [0108], a TCI state may include a reference to a RS Set comprising one or more DL RS indices that may be utilized as a quasi-colocation (QCL) reference for either PDSCH or PDCCH reception. The WTRU may utilize to determine a QCL reference for one or more DM-RS ports associated with a PDSCH or PDCCH. For timing of beam indication for NR-PDSCH, when spatial QCL is configured or indicated, a present TCI field may be located in the associated DCI for NR-PDSCH scheduling independent of same-slot scheduling or cross-slot scheduling); and the state of the TCI included in the first DCI indicates at least one of information about quasi-co-location of the downlink shared channel and information about quasi-co- location of the second DCI (see paragraphs [0084], [0085], [0086], [0087], and [0108], a DL beam indication for NR-PDSCH may be included in an N-bit TCI field in a DCI that utilizes a spatial QCL reference to a DL RS, such as a CSI-RS or a synchronization signal block (SSB) for demodulation of a NR-PDSCH or NR-PDCCH. When a NR-PDSCH scheduling assignment DCI carries a TCI field that provides beam indication or spatial QCL reference indication for NR-PDSCH reception at a WTRU, a scheduling offset or scheduling delay of the corresponding NR-PDSCH allocation may be a consideration).


In regard claim 3, Papasakellariou teaches or discloses the user terminal according to claim 1, wherein:
the first DCI and the second DCI hold a quasi-co-located relationship (see paragraphs [0068], [0081], [0162], [0172], and [0260], a gNB can configure a UE to detect with a first periodicity a first DCI format A that includes a first number of fields and has a first size and to detect with a second periodicity a second DCI format A that includes a second number of fields and has a second size.  When the first DCI format includes all contents of the second DCI format and transmissions of the first DCI format A and the second DCI format A coincide in a same slot, a UE can be configured to decode only the first DCI format A. When the scheduling of the second PDSCH transmission in the second slot is by the first DCI format, the PDSCH transmission in the first slot can be within a DL BW that is common between the first DL BW and the second DL BW and the transmission in the remaining slots of the multi-slot can be within the second DL BW).

However, Xi teaches or discloses the state of the TCI included in the first DCI represents information about quasi-co-location of the downlink shared channel (see paragraphs [0083], [0084], [0086], [0101], and [0133], for PDCCH reception, the QCL reference may be configured by signaling the association of a core resource set (CORESET) or search space to a TCI state.  The RS Set linked to the TCI state may provide the QCL reference for the PDCCH.  NR may utilize dynamic beam indication for PDSCH that may need an N-bit indicator state or TCI state field in the DL-related DCI field for PDSCH beam indication).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify transmissions of PDCCHs in a communication system of Papasakellariou by including the state of the TCI included in the first DCI represents information about quasi-co-location of the downlink shared channel suggested by Xi. This modification would provide to utilize pre-configured settings for beam selection a beam previously indicated by a DCI read on paragraph [0003].

In regard claim 6, Papasakellariou teaches or discloses a radio communication method comprising, in a user terminal, the steps of:
receiving a downlink shared channel that is scheduled by at least one of first downlink control information (DCI) and second downlink control information (DCI) (see Figs. 10a and 10b, paragraphs [0259], [0260], [0263], and [0267], a first DCI format can schedule a UE to receive in a first slot a first PDSCH within the first DL BW and the first DCI format or a second DCI format, transmitted after the first DCI format, can schedule the UE to receive in a second slot, after the first slot, a second PDSCH within the second DL BW); and 
Papasakellariou may not explicitly teach or disclose controlling receipt of at least one of the second DCI and the downlink shared channel, based on a state of a transmission configuration indicator (TCI) included in the first DCI.
However, Xi teaches or discloses controlling receipt of at least one of the second DCI and the downlink shared channel, based on a state of a transmission configuration indicator (TCI) included in the first DCI (see abstract, paragraph [0082], a wireless transmit/receive unit (WTRU) may monitor control resource sets (CORESETs) to receive a physical downlink control channel (PDCCH) having downlink control information (DCI) that includes a scheduling offset and an indicated beam for a scheduled physical downlink shared channel (PDSCH) reception.  When the scheduling offset of the scheduled PDSCH is less than a threshold, a default beam of a transmission configuration indication (TCI) state may be utilized to receive the scheduled PDSCH.  When the scheduling offset of the scheduled PDSCH is more than a threshold, the indicated beam is utilized to receive the scheduled PDSCH on a condition that a measured quality is above a measurement threshold or the default beam may be utilized when the measured quality is below the measurement threshold).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify transmissions of PDCCHs in a communication system of Papasakellariou by including controlling receipt of at least one of the second DCI and the downlink shared channel, based on a state of a transmission configuration indicator (TCI) included in the first DCI suggested by Xi. This modification would provide to utilize pre-.

Allowable Subject Matter
Claims 4-5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 09/17/2021

/PHIRIN SAM/Primary Examiner, Art Unit 2476